Citation Nr: 1435278	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

During the current appeal, and specifically in October 2012, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  He is presently service connected for a mood disorder with depressive features associated with prostate cancer, rated as 50 percent disabling; prostate cancer, which is rated as 40 percent disabling; acne vulgaris which is rated as 30 percent disabling; and erectile dysfunction associated with prostate cancer, rated as noncompensably disabling.  His current combined rating for these service-connected disabilities is 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).  

He was afforded a general VA examination in January 2010, and after conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with a number of disorders, the majority of which were not service connected.  These disorders include hypertension, benign colon polyps, esophageal reflux, rosacea, seborrheic keratosis, male erectile disorder, spinal stenosis within the cervical region, unspecified idiopathic peripheral neuropathy, osteoarthritis, colitis, and compression neuropathy of the arm.  Based on his evaluation of the Veteran, the examiner determined that these conditions would have a mild impact on his occupational activities.  

The Veteran was afforded a separate VA examination in connection to his prostate cancer residuals in January 2010, at which time he reported a great deal of urinary frequency and further noted to experience nocturia once or twice a night.  Upon conducting a physical examination of the Veteran, the VA examiner noted that the Veteran experienced a number of urinary symptoms to include urgency, dribbling and hematuria.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having adenocarcinoma of the prostate, status-post hormone ablation and radiation and brachytherapy, with no evidence of recurrence.  With respect to how these disorders affect his employability, the examiner noted that the Veteran's skin condition requires that he avoid spending long periods of time in direct sunlight while his skin is unprotected, and his prostate cancer residuals require that he have fairly easy access to restrooms.  According to the examiner, the Veteran's skin condition is currently well-controlled and would never prevent him from performing any type of labor.  The examiner further concluded that the Veteran's prostate problems would not prevent him from performing any type of labor, as long as he had reasonable access to a restroom.  

At the January 2010 VA psychiatric examination, the Veteran provided his occupational history, noted that he had not worked since 2004, and explained that he last worked as a foreman at a warehouse for a period of six months before he was laid off.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having mood disorder with depressive features due to service-connected disabilities, and posttraumatic stress disorder (PTSD), and assigned him a Global Assessment of Functioning (GAF) score of 55.  According to the examiner, the Veteran could still work as long as he was not required to work with more than one person, and as long as he had a boss who was sympathetic to his psychiatric diagnoses.  The examiner further noted that any form of employment obtained by the Veteran should be very specific and the Veteran should be given certain tasks to complete at a rate at which he can complete them.   

The Veteran was afforded another VA general examination in May 2011.  Upon interviewing and evaluating the Veteran, the examiner noted that the Veteran had been unemployed (but not retired) for the past five to ten years due to multiple physical and psychiatric issues.  Based on her discussion with the Veteran, as well as her evaluation of his service-connected skin and erectile dysfunction disorders, the examiner found it unlikely that either of these disorders would affect or cause any functional impairment that would interfere with any type of work, either laborious or sedentary.  The examiner did note that while the Veteran's prostate condition had a minimal effect on his ability to perform any type of work, given that he needed to be near a bathroom at all times as a result of his urinary frequency, his prostate cancer had no other effect on his functional abilities, nor did it cause any functional impairment.  

At the May 2011 VA psychiatric examination, the VA examiner took note of the Veteran's day-to-day activities, and found that the Veteran exhibited occasional decrease in his work efficiency as well as intermittent periods of significant stress wherein he is unable to perform various occupational tasks.  However, based on the examiner's observations, the Veteran exhibited "satisfactory functioning in routine behavior, self-care and normal conversation."  According to the examiner, strictly from a psychiatric perspective, although the Veteran has the requisite ability to focus and concentrate to complete the part-time work of a skilled or unskilled nature, it would have to be a low-pressure type job, with limited time constraints and limited productivity constraints.  The examiner also noted that in order for the Veteran to perform his occupational activities, he would need an employer that was sympathetic to his work.  It was further noted that the Veteran worked best alone or with one other person, and could only have limited interaction with the public.  

During his hearing, the Veteran testified that he had only worked in factories and warehouses since his separation from service, and was therefore only skilled in this type of work.  See October 2012 Hearing Transcript, p. 10.  In light of the Veteran's occupational background, the Board notes that it may be difficult for him to find a job in his area of expertise that carries the flexibility and meets the limited time and productivity constraints as described by the May 2011 VA examiner.  Indeed, the examiner's opinion appears to suggest that the Veteran does face a number of challenges in his future attempts to obtain substantially gainful employment.  

The Veteran also testified that his depressive disorder prevents him from maintaining gainful employment because he does not like being around people.  The Veteran described himself as a recluse and stated that he does not have any friends because he prefers to be by himself.  He further added that driving to multiple locations leaves him feeling confused and lost at times.  See T., pp. 2-3.  According to the Veteran, he was laid off from his last job, and despite numerous attempts, he has not been able to secure another form of employment.  The Veteran attributes his difficulty in finding employment to his age and the fact that he is and/or had been receiving treatment for cancer.  See T., pp. 6-7.  The Veteran further stated that his skin condition had recently spread to his eyes making them even more susceptible to the light.  See T., pp. 9-10.  Based on the Veteran's assertions, he appears to contend that some of his service-connected disorders have worsened in the last few years.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over three years since the Veteran's last VA examination and the Veteran's disabilities may have worsened since this last examination, and given that the current severity of the Veteran's disabilities may affect whether or not he is entitled to a TDIU, the Board finds that further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his depressive disorder, his acne vulgaris, and his prostate cancer, from the Manchester and Boston VA Medical Center (VAMC), and the Community-Based Outpatient Clinic (CBOC) in Tilton, New Hampshire, from May 2011 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  The Veteran should be scheduled for a VA general examination to determine the total effect of his service-connected disabilities (depressive disorder, acne vulgaris and prostate cancer) on his employability.  The claims folder, a copy of this REMAND, and a copy of all medical records on the Virtual VA claims file must be made available to, and reviewed by, the examiner(s) in conjunction with the examinations.  Any and all studies, tests, and evaluations deemed necessary by the examiner(s) should be performed.  

The examiner(s) is/are requested to elicit from the Veteran, and record for clinical purposes, his full educational and employment history.  The examiner(s) is then requested to review all pertinent records associated with the claims file, to include the more recent VA treatment records, and to conduct a physical and mental evaluation of the Veteran.  All pertinent pathology associated with the service-connected depressive disorder, acne vulgaris and prostate cancer should be noted in the examination report.  The examiner(s) should then comment on the effect of the service-connected disabilities on the Veteran's ability to engage in any type of full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' or 'sedentary work' is possible and whether, in the examiner's opinion, these service-connected disabilities are of such severity as to result in an inability to obtain and to maintain employment.  When rendering his or her opinion, the examiner(s) should take into consideration the severity of the Veteran's service-connected disabilities--particularly his depressive disorder.  If the examiner(s) finds that the Veteran is employable, he or she should explain how the Veteran is capable of obtaining or maintaining any type of employment in light of any physical and mental restrictions resulting from his service-connected disabilities.  

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner(s) feel that the requested opinion cannot be rendered without resorting to speculation, the examiner(s) should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  The AOJ should ensure compliance with the remand instructions.  After the above development has been completed, review all the evidence of record and readjudicate the Veteran's claim of entitlement to TDIU.  If the issue on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



